DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 10/21/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “configuring the second virtual machine to communicate a takeover state to the second virtual machine” which is indefinite. It is understood that the first virtual machine, upon recovery, should communicate the takeover to the second virtual machine. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 7-9, 11-13, 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sridhara (US 2017/0060705) in view of Ramani et al. (US 2017/0109184, “Ramani”).

For claim 1, Sridhara discloses a method comprising:
deploying a first virtual machine into a first domain and a second virtual machine into a second domain of a computing environment (fig. 5B, storage VM 1 and storage VM 2 in two storage clusters);
configuring the first and second virtual machines as a node pair for providing clients with access to data stored within an aggregate comprising one or more storage structures within shared storage of the computing environment ([0023], The first cluster of nodes and the second cluster of nodes may be configured according to a disaster recovery configuration where a surviving cluster of nodes provides switchover access to storage devices of a disaster cluster of nodes in the event a disaster occurs at a disaster storage site comprising the disaster cluster of nodes (e.g., the first cluster of nodes provides client devices with switchover data access to storage devices of the second storage aggregate in the event a disaster occurs at the second storage site));
a switchover module preserving an IP address used to mount and access ([0035], mount and access) a data share of the aggregate used by a client ([0050], LUN USERA), wherein the IP address is preserved ([0050], [0062], 2 storage VMs have a single replicated IP address) during a switchover from the client accessing the data share through the first virtual machine to accessing the data share through the second virtual machine ([0023], switchover of VM).
Sridhara does not disclose:
utilizing a load balancer to manage logical interfaces used by the clients to access the first and second virtual machines; the switchover module is a load balancer. 
Ramani discloses:
utilizing a load balancer to manage logical interfaces used by the clients to access the first and second virtual machines, the switchover module is a load balancer (fig. 5A-F, [0049], relocation component for load balancing between storage VMs using logical connections between active and dormant VMs in fig. 5A-F)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the load balancer of Ramani to Sridhara’s system in order to implement zero-copy ownership change in the relocation of VMs in the event of a failover (Ramani, abstract).

Claim 12 recites a non-transitory machine readable medium [0049], comprising instructions for performing the method in claim 1. Claim 17 recites a computing device with a memory and processor for executing the method of claim 1. Claims 2 and 17 are therefore rejected for the same rationale in claim 1 (see Sridhara, fig. 2 and 8, machines with processor and memory).

For claim 7, Sridhara-Ramani discloses performing a giveback based upon a determination that the first virtual machine has recovered from a failure that triggered the switchover (Sridhara, [0048], Responsive to the first storage cluster recovering from the disaster, the second storage cluster may switch back control to the first storage cluster for providing primary client access to user data from the first storage virtual machine.)

For claim 8, Sridhara-Ramani discloses configuring the second virtual machine to communicate a takeover state to the second virtual machine over a mailbox (Sridhara, fig. 4A, VMs’ configuration data including replicated states are sent to mailboxes such as snapshot policy, IP information, storage policy, routing routes…)

For claim 9, Sridhara-Ramani discloses configuring the second virtual machine to communicate a takeover state to the second virtual machine over an interconnect (Sridhara, fig. 4A, VMs’ configuration data including replicated states are sent over an interconnect).


For claim 11, for the same rationale in claims 1 and 7, Sridhara-Ramani discloses returning logical interfaces back from the second virtual machine to the first virtual machine, wherein the load balancer redirects clients reconnecting to the first virtual machine to the first virtual machine through the logical interfaces (Ramani, fig. 5E-5F, [0015], upon the first VM recovering, switch back from using interfaces of the second VM to interfaces of the first VM).

For claim 13, Sridhara-Ramani discloses a storage structure is accessible through at least one of a REST API or a SCSI API for shared access by the first virtual machine and the second virtual machine (Sridhara, [0038], SCSI interfaces for storage access, fig. 4A, storage VMs).

Claim(s) 10 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sridhara-Ramani in view of Nelson et al. (US 7,865,663, “Nelson”).

For claim 10, Sridhara-Ramani does not disclose configuring the second virtual machine to release a SCSI reservation upon disks of the first virtual machine.
Nelson discloses configuring the second virtual machine to release a SCSI reservation upon disks of the first virtual machine (col. 9, l. 54-59, The SCSI release command may be implemented by the virtualization software changing the ownership for the virtual SCSI storage device backend from the second identifier back to the first identifier upon receipt of a SCSI release command from the given virtual machine).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Nelson’s teachings to Sridhara-Ramani’s to release a SCSI reservation when changing ownership for a storage from a VM to another VM such that the active or switched-over VM of Sridhara-Ramani can obtain ownership of the storage, whereas other VMs are locked out.

Claim(s) 14-16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sridhara-Ramani in view of Rodrigues et al. (US 7,739,546, “Rodrigues”).

For claim 14, Sridhara-Ramani does not disclose the instructions cause the machine to: configuring the first virtual machine to send heartbeat information over an interconnect to the second virtual machine.
Rodrigues discloses configuring a first storage system to send heartbeat information over an interconnect to a second storage system (col. 14, par. 2, storage systems detecting heartbeat from each other).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply the heartbeat monitoring of Rodrigues to Sridhara-Ramani’s storage VMs in order to detect unavailability of either storage systems to trigger for a switchover to maintain storage operation.

For claim 15, Sridhara-Ramani does not disclose the instructions cause the machine to: configuring the first virtual machine to mirror NVLOG data over an interconnect to the second virtual machine.
Rodrigues discloses configuring a first storage system to mirror NVLOG data over an interconnect to a second storage system (col. 14, par. 2-3, Each storage system contains a mirrored copy of its partner's NVRAM to enable logging logs of data access operations directed to the disks of both the storage system and its partner)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Rodrigues’ NVLOG mirroring to Sridhara-Ramani’s storage VMs so that the second (active) storage system can replay NVLOG to ensure storage consistency.

For claim 16, Sridhara-Ramani does not disclose the instructions cause the machine to: configuring the first virtual machine to store heartbeat information within a primary mailbox corresponding to a disk on a root aggregate. 
Rodrigues discloses configuring the first virtual machine to store heartbeat information within a primary mailbox corresponding to a disk on a root aggregate (col. 12, last par., root aggregate storing NVLOG).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Rodrigues’ NVLOG heartbeat mirroring to Sridhara-Ramani’s storage VMs so that the second (active) storage system can replay NVLOG to ensure storage consistency.

Claim(s) 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sridhara-Ramani in view of Mohammed et al. (US 2018/0260261, “Mohammed”).

For claim 18, Sridhara-Ramani does not disclose the first domain comprises a first fault and update domain and the second domain comprises a second fault and update domain.
Mohammed discloses the first domain comprises a first fault and update domain and the second domain comprises a second fault and update domain ([0023], availability configuration of VMs spanning multiple availability zones (fault and update domains)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Mohammed’s VM availability configuration to Sridhara-Ramani’s teachings in order to allocate/deallocate/reallocate VMs to different availability zones (fault and update domains) to optimize the availability of the VMs.

Claim(s) 19, 20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sridhara-Ramani in view of Usgaonkar et al. (US 2016/0055018).

For claim 19, Sridhara-Ramani does not disclose the first virtual machine has a first persistent boot disk comprising one or more partitions used for a first NVRAM and a first core dump.
Usgaonkar discloses a virtual machine has a first persistent boot disk comprising one or more partitions used for a first NVRAM and a first core dump ([0021], VM reboot information stored on NVRAM, [0017], the information including core dump and NVRAM load.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Usgaonkar’s NVRAM boot disk or drive to Sridhara-Ramani’s VMs so that  the virtual machine reboot information may be stored in relatively fast memory (Usgaonkar, [0021].)

For claim 20, for the same rationale in claim 19, Sridhara-Ramani-Usgaonkar discloses the second virtual machine has a second persistent boot disk comprising one or more partitions used for a second NVRAM and a second core dump (Usgaonkar, [0021], VM reboot information stored on NVRAM, [0017], the information including core dump and NVRAM load.)

Allowable Subject Matter and Reasons for Allowance
Claims 2-6 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each of claims , including “configuring the second virtual machine to obtain a SCSI reservation on a mailbox disk of the first virtual machine based upon the second virtual machine determining that the first virtual machine has failed and the switchover should be performed.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452